Exhibit 10.3

LEAR CORPORATION

2009 LONG-TERM STOCK INCENTIVE PLAN

FORM OF 2013 PERFORMANCE SHARE TERMS AND CONDITIONS

1. DEFINITIONS. Any term capitalized herein, but not defined, shall have the
meaning set forth in the Lear Corporation 2009 Long-Term Stock Incentive Plan
(the “Plan”).

2. GRANT. In accordance with the terms of the Plan, the Company hereby grants to
the Participant identified above a Performance Share Award (in the amount set
forth in Section 6 hereof) subject to the terms and conditions set forth herein
(the “Terms”).

3. PERFORMANCE PERIOD. The Performance Period for this Award shall be the
three-year period commencing on January 1, 20     and ending on December 31,
20    .

4. PERFORMANCE MEASURE. The Award shall be based on two performance measures for
the Performance Period: Adjusted Return on Invested Capital (“ROIC”) and
Cumulative Pretax Income. Two-thirds (2/3) of the Award shall be based on ROIC
and the remaining one-third (1/3) shall be based on Cumulative Pretax Income.
ROIC is the Company’s adjusted return on invested capital based on adjusted
operating income for the Performance Period. Adjusted operating income shall
mean pretax income excluding interest, other expenses, restructurings and other
special items. “Cumulative Pretax Income” is the Company’s cumulative net income
for the Performance Period before a provision for income taxes.

The Company’s actual ROIC performance for the Performance Period will be
determined by calculating the average of the actual ROIC performance for each of
the years in the Performance Period.

5. PERFORMANCE GOALS.

 

Performance At

   Performance Goals    Adjusted Return on Invested
Capital   Cumulative Pretax Income
(millions)

Maximum

   [goal]   [goal]

Target

   [goal]   [goal]

Threshold

   [goal]   [goal]



--------------------------------------------------------------------------------

6. PERFORMANCE SHARES.

a. The number of Performance Shares earned by a Participant during the
Performance Period shall be as follows:

 

Performance At

   Performance Shares    Adjusted Return on Invested
Capital    Cumulative Pretax Income

Maximum

     

Target

     

Threshold

     

b. In the event that the Company’s actual performance does not meet threshold,
Performance Shares shall not be earned.

c. If the Company’s actual performance is between “threshold” and “target,” the
Performance Shares earned shall equal the Performance Shares for threshold plus
the number of Performance Shares determined under the following formula:

 

(TAS - TS)    x    AP - TP       TAP - TP

 

TAS =    The Performance Shares for target. TS =    The Performance Shares for
threshold. AP =    The Company’s actual performance. TP =    The threshold
performance goal. TAP =    The target performance goal.

e. If the Company’s actual performance is between “target” and “maximum,” the
Performance Shares earned shall equal the Performance Shares for target plus the
number of Performance Shares determined under the following formula:

 

(MS - TAS)    x    AP - TAP       MP - TAP

 

MS =    The Performance Shares for maximum. TAS =    The Performance Shares for
target. AP =    The Company’s actual performance. TAP =    The target
performance goal. MP =    The maximum performance goal.

 

2



--------------------------------------------------------------------------------

f. If the Company’s actual performance exceeds “maximum,” the Performance Shares
earned shall equal the Performance Shares for maximum.

7. TIMING AND FORM OF PAYOUT. Except as hereinafter provided, after the end of
the Performance Period, the Participant shall be entitled to receive a number of
shares of the Company’s common stock, par value $.01 share (“Common Stock”),
equal to his or her total number of Performance Shares determined under
Section 6. Delivery of such shares of Common Stock shall be made in the calendar
year next following the end of the Performance Period, as soon as
administratively feasible after ROIC and Cumulative Pretax Income results are
approved and certified by the Compensation Committee, but in no event later than
December 31 of that year.

If the Company declares a cash dividend on its shares, then, on the payment date
of the dividend, the Participant will be credited with dividend equivalents
equal to the amount of cash dividend per share multiplied by the Target number
of Performance Shares credited to the Employee through the record date. The
dollar amount credited to the Participant under the preceding sentence will be
credited to an account (“Account”) established for the Participant for
bookkeeping purposes only on the books of the Company. The amounts credited to
the Account will be credited as of the last day of each month with interest,
compounded monthly, until the amount credited to the Account is paid to the
Participant. The rate of interest credited under the previous sentence will be
the prime rate of interest as reported by the Midwest edition of the Wall Street
Journal for the second business day of each quarter on an annual basis. The
balance in the Account will be subject to the same terms regarding levels of
payment and forfeiture as the Participant’s Performance Shares awarded under the
accompanying letter and this document, and will be paid in cash in a single sum
at the time that any Shares associated with the Participant’s Performance Shares
are delivered (or forfeited at the time that the Employee’s Performance Shares
are forfeited). For purposes of clarity, if the Maximum performance goal is
achieved, the dividend Account will be paid at twice the amount of the Account
at Target level, and if only the Threshold goal is achieved, the dividend
Account will be paid at half the amount of the Account at Target level. The
dividend Account for levels of performance in between the foregoing levels of
performance will be paid at interpolated amounts in the proportions identified
in Section 6 hereof. If no Performance Shares are earned, no amount in the
Account will be paid.

8. TERMINATION OF EMPLOYMENT DUE TO END OF SERVICE, DEATH, DISABILITY, BY THE
COMPANY WITHOUT CAUSE, OR BY THE PARTICIPANT FOR GOOD REASON. If a Participant
ceases to be an employee prior to the end of the Performance Period by reason of
End of Service, death, Disability, termination by the Company for any reason
other than Cause, or, for a Participant who is a party to an employment or
severance agreement with the Company, termination by the Participant for Good
Reason (as defined in the Participant’s employment or severance agreement, as
applicable), the Participant (or in the case of the Participant’s death, the
Participant’s beneficiary) shall be entitled to receive a number of shares of
Common Stock the Participant would have been entitled to under Section 6 if he
or she had remained employed until the last day of the Performance Period
multiplied by a fraction, the numerator of which shall be the number of full
calendar months during the period of January 1, 20     through the date the
Participant’s employment terminated and the

 

3



--------------------------------------------------------------------------------

denominator of which shall be 36, the total number of months in the Performance
Period. Delivery of such shares of Common Stock shall be made in the calendar
year next following the end of the Performance Period, as soon as
administratively feasible after ROIC and Cumulative Pretax Income results are
approved and certified by the Compensation Committee, but in no event later than
December 31 of that year. For each Participant who is a party to an employment
or severance agreement with the Company, for purposes of this Section 8, the
term “Disability” shall mean “Incapacity” as defined in such Participant’s
employment or severance agreement, as applicable. “End of Service” shall mean
the date of a Participant’s retirement after attaining age 55 and completing ten
years of service.

Any distribution made with respect to a Participant who has died shall be paid
to the beneficiary designated by the Participant pursuant to Article 11 of the
Plan to receive amounts payable under this Award. If the Participant’s
beneficiary predeceases the Participant or no beneficiary has been properly
designated, distribution of any amounts payable to the Participant under this
Award shall be made to the Participant’s surviving spouse and if none, to the
Participant’s estate.

9. TERMINATION OF EMPLOYMENT FOR ANY OTHER REASON. Except as provided in
Section 8, the Participant must be an employee of the Company and/or an
Affiliate continuously from the date of this Award until the last day of the
Performance Period to be entitled to receive any amounts with respect to any
Performance Shares he or she may have earned hereunder.

10. ASSIGNMENT AND TRANSFERS. The rights and interests of the Participant under
this Award may not be assigned, encumbered or transferred except, in the event
of the death of the Participant, by will or the laws of descent and
distribution.

11. WITHHOLDING TAX. The Company and any Affiliate shall have the right to
retain any amounts that are distributable to the Participant hereunder to the
extent necessary to satisfy the minimum required withholding taxes, whether
federal, state or local, triggered by the payment of any amounts under this
Award.

12. NO LIMITATION ON RIGHTS OF THE COMPANY. The grant of this Award shall not in
any way affect the right or power of the Company to make adjustments,
reclassification, or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.

13. PLAN AND TERMS NOT A CONTRACT OF EMPLOYMENT. Neither the Plan nor these
Terms is or are a contract of employment, and no terms of employment of the
Participant shall be affected in any way by the Plan, these Terms or related
instruments except as specifically provided therein. Neither the establishment
of the Plan nor these Terms shall be construed as conferring any legal rights
upon the Participant for a continuation of employment, nor shall it interfere
with the right of the Company or any Affiliate to discharge the Participant and
to treat him or her without regard to the effect that such treatment might have
upon him or her as a Participant.

14. NOTICE. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, or sent by certified,
registered or

 

4



--------------------------------------------------------------------------------

express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally or, if mailed, three days after the date of deposit in the
United States mail, in the case of the Company to 21557 Telegraph Road,
Southfield, Michigan, 48033, Attention: General Counsel and, in the case of the
Participant, to its address set forth on the signature page hereto or, in each
case, to such other address as may be designated in a notice given in accordance
with this Section.

15. GOVERNING LAW. These Terms shall be construed and enforced in accordance
with, and governed by, the laws of the State of Michigan, determined without
regard to its conflict of law rules.

16. INCENTIVE COMPENSATION RECOUPMENT POLICY. Notwithstanding any provision in
the Plan or in these Terms to the contrary, the Award is subject to the
Incentive Compensation Recoupment Policy established by the Company, as amended
from time to time.

17. PLAN DOCUMENT CONTROLS. The rights herein granted are in all respects
subject to the provisions set forth in the Plan to the same extent and with the
same effect as if set forth fully herein. In the event that the terms of these
Terms conflict with the terms of the Plan document, the Plan document shall
control.

 

5